Citation Nr: 0204728	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-16 574	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to June 20, 1997, for 
an award of a 30 percent evaluation for hyperplastic 
maxillary sinusitis.


REPRESENTATION

Veteran represented by:	Ivan J. Ackerman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa.  In that decision, the Regional Office granted 
a 30 percent disability rating for the veteran's service-
connected hyperplastic maxillary sinusitis, effective from 
June 20, 1997.  He subsequently perfected a timely appeal 
regarding the effective date assigned.  During the pendency 
of the appeal, jurisdiction over this matter was transferred 
to the VA Regional Office (RO) in Waco, Texas.

The Board notes that, prior to the April 1998 rating 
decision, the veteran had perfected a timely appeal regarding 
the issue of entitlement to an increased evaluation for his 
service-connected hyperplastic maxillary sinusitis.  However, 
in a signed statement submitted shortly after the April 1998 
rating decision, the veteran indicated that he was satisfied 
with the 30 percent disability rating assigned by the RO for 
that disability.  Thus, the Board finds that the issue of 
entitlement to an increased evaluation for his service-
connected hyperplastic maxillary sinusitis is no longer on 
appeal.  38 C.F.R. § 20.204(b) (2001).

The record reflects that, in March 2001, the veteran properly 
executed a VA Form 22a, Appointment of Individual as 
Claimant's Representative, in which he designated a private 
attorney to act as his accredited representative before VA.  
The record reflects that the veteran subsequently withdrew 
this designation in a signed statement submitted to the RO in 
October 2001.  Thereafter, in May 2002, a signed statement 
was received at the Board in which another private attorney, 
Ivan J. Ackerman, indicated in writing on his letterhead that 
he was representing the veteran in this case.  The Board 
finds that, under the provisions of 38 C.F.R. § 20.603 
(2001), the May 2002 statement from this attorney is 
sufficient to establish him as the veteran's representative 
with respect to the issue on appeal.



REMAND

In April 2002, the Board issued a letter to the veteran 
requesting that he specify whether or not he wished to appear 
for a personal hearing before a Member of the Board.  Shortly 
thereafter, in May 2002, the veteran submitted a signed 
statement in which he indicated that he wished to appear for 
a personal hearing before a Member of the Board at the RO.

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted if a veteran, or a veteran's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  The Board shall decide an appeal only after 
affording the veteran an opportunity for a hearing.  See 38 
U.S.C.A. § 7107(b) (West 1991 & Supp. 2001).  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity for the hearing he 
requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a hearing before a member of 
the Board at the RO in Waco, Texas.  
Appropriate notification should be given 
to the veteran and his attorney, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




